     Case 2:20-cv-02268-JCM-VCF Document 27
                                         28 Filed 03/18/21
                                                  03/19/21 Page 1 of 4



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, Nevada Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Boulevard, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                               UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF NEVADA
17

18
        DEUTSCHE BANK NATIONAL TRUST               Case No.: 2:20-cv-02268-JCM-VCF
19
        COMPANY AS TRUSTEE FOR THE
        CERTIFICATEHOLDERS OF THE                   STIPULATION AND PROPOSED
20
        MORGANSTANLEY ABS CAPITAL I                 ORDER EXTENDING DEFENDANT
        INC. TRUST 2003-NC10 MORTGAGE               CHICAGO TITLE INSURANCE
21
        PASS-THROUGH CERTIFICATES,                  COMPANY’S TIME TO RESPOND
        SERIES 2003-NC10,                           TO MOTION FOR REMAND [ECF
22
                                                    No. 9] AND MOTION FOR FEES AND
                            Plaintiff,              COSTS [ECF No. 10]
23
                     vs.                            (Fourth Request)
24
        FIDELITY NATIONAL TITLE GROUP,
25
        INC., et al.,
26
                            Defendants.
27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     604268.1
     Case 2:20-cv-02268-JCM-VCF Document 27
                                         28 Filed 03/18/21
                                                  03/19/21 Page 2 of 4



1               Defendant Chicago Title Insurance Company (“Chicago Title”) and Plaintiff Deutsche
2    Bank National Trust Company as Trustee for the Certificate holders of the Morgan Stanley ABS
3    Capital I Inc. Trust 2003-NC10, Mortgage Pass-Through Certificates, Series 2003-NC10
4    (“Deutsche Bank”) (collectively, the “Parties”), by and through their counsel of record, hereby
5    stipulate and agree as follows:
6               1. On December 15, 2020, Deutsche Bank filed its Complaint in the Eighth Judicial
7                  District Court, Case No. A-20-826490-C [ECF No. 1-1];
8               2. On December 15, 2020, Chicago Title filed a Petition for Removal [ECF No. 1];
9               3. On January 14, 2021, Deutsche Bank filed a Motion for Remand [ECF No. 9];
10              4. On January 14, 2021, Deutsche Bank filed a Motion for Costs and Fees [ECF No. 10];
11              5. Chicago Title’s deadline to respond to Deutsche Bank’s Motion for Remand and
12                 Motion for Costs and Fees was January 28, 2021;
13              6. On January 22, 2021, Chicago Title filed a Stipulation and Proposed Order requesting
14                 until Thursday, February 11, 2021 to file a response to the pending Motion for
15                 Remand and Motion for Costs and Fees [ECF No. 11];
16              7. On January 25, 2021, the Court granted Chicago Title’s request and ordered Chicago
17                 Title’s deadline to respond to Deutsche Bank’s Motion for Remand and Motion for
18                 Costs and Fees to be extended through and including February 11, 2021 [ECF No. 12];
19              8. On February 8, 2021, Chicago Title filed a second Stipulation and Proposed Order
20                 requesting until Thursday, February 25, 2021 to file a response to the pending Motion
21                 for Remand and Motion for Costs and Fees [ECF No. 19];
22              9. On February 10, 2021, the Court granted Chicago Title’s request and ordered Chicago
23                 Title’s deadline to respond to Deutsche Bank’s Motion for Remand and Motion for
24                 Costs and Fees to be extended through and including February 25, 2021 [ECF No. 20];
25              10. On February 24, 2021 Chicago Title filed a third Stipulation and Proposed Order
26                 requesting until Thursday, March 18, 2021 to file a response to the pending Motion for
27                 Remand and Motion for Costs and Fees [ECF No. 22];
28
                                                         1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     604268.1
     Case 2:20-cv-02268-JCM-VCF Document 27
                                         28 Filed 03/18/21
                                                  03/19/21 Page 3 of 4



1               11. Chicago Title’s counsel is requesting one more brief extension until Thursday, March
2                  25, 2021, to file its response to the pending Motion for Remand and Motion for Costs
3                  and Fees;
4               12. Chicago Title requests an extension of time to respond to the Motion for Remand and
5                  Motion for Costs and Fees to afford Chicago Title additional time to finalize their
6                  response to the legal arguments set forth in Deutsche Bank’s motions;
7               13. Deutsche Bank does not oppose the requested extension;
8               14. This is the fourth request for an extension which is made in good faith and not for
9                  purposes of delay;
10              IT IS SO STIPULATED that Chicago Title’s deadline to respond to Deutsche Bank’s
11   Motion for Remand [ECF No. 9] and Motion for Costs and Fees [ECF No. 10] is hereby extended
12   through and including March 25, 2021.
13   Dated: March 18, 2021                             EARLY SULLIVAN WRIGHT
                                                        GIZER & McRAE LLP
14
                                                       By:      /s/-- Sophia S. Lau
15                                                            SCOTT E. GIZER
                                                              SOPHIA S. LAU
16                                                            Attorneys for Defendant CHICAGO TITLE
                                                              INSURANCE COMPANY
17

18   Dated: March 18, 2021                             SINCLAIR BRAUN LLP
19                                                     By:      /s/-Kevin S. Sinclair
                                                              KEVIN S. SINCLAIR
20
                                                              Attorneys for Defendant CHICAGO TITLE
                                                              INSURANCE COMPANY
21

22
     Dated: March 18, 2021                             WRIGHT FINLAY & ZAK, LLP
23
                                                       By:     /s/-Lindsay D. Robbins
24                                                            LINDSAY D. ROBBINS
                                                              Attorneys for Plaintiff DEUTSCHE BANK
25                                                            TRUST COMPANY
     IT IS SO ORDERED:
26
                 March 19, 2021
27   Dated:                                              By:
                                                         UNITED STATES DISTRICT COURT JUDGE
28
                                                          2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     604268.1
     Case 2:20-cv-02268-JCM-VCF Document 27
                                         28 Filed 03/18/21
                                                  03/19/21 Page 4 of 4



1                                        CERTIFICATE OF SERVICE
2

3               I hereby certify that on March 18, 2021, I electronically filed the foregoing with the
4    Clerk of the Court using the CM/ECF system which will send notification of such filling to the
5    Electronic Service List for this Case.
6               I declare under penalty of perjury under the laws of the United State of America that the
7    foregoing is true and correct.
8

9

10                                                  /s/ D’Metria Bolden
                                                     D’METRIA BOLDEN
11
                                                     An Employee of EARLY SULLIVAN
12                                                   WRIGHT GIZER & McRAE LLP

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     604268.1
